Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 1 of 29 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 DOLORES ASTACIO, KINETTA BERRY,          Civil Action No.
 PETERLYNN JAMES, and ADRIAN SALAS,
 Individually and On Behalf of All Others CLASS ACTION COMPLAINT
 Similarly Situated,

                               Plaintiffs,           JURY TRIAL DEMANDED

 v.

 THE CITY OF NEW YORK, NEW YORK
 CITY DEPARTMENT OF HOUSING
 PRESERVATION AND DEVELOPMENT,
 and LOUISE CARROLL,

                               Defendants.


       Plaintiffs Dolores Astacio, Kinetta Berry, Peterlynn James, and Adrian Salas (“Plaintiffs”),

individually and on behalf of all others similarly situated, upon personal knowledge as to facts

pertaining to themselves and on information and belief as to all other matters, by and through their

undersigned counsel, bring this class action complaint against defendants City of New York (“the

City”), the New York City Department of Housing Preservation and Development (“HPD”), and

Louise Carroll (collectively “Defendants”).

                                  NATURE OF THE ACTION

       1.      The Mitchell-Lama program was created in 1955 to provide affordable rental and

cooperative housing to moderate-income families.

       2.      The Mitchell-Lama program is administered and overseen by defendant HPD, and

by the State of New York.

       3.      Despite the importance of the Mitchell-Lama program to tens of thousands of

middle-class New Yorkers seeking reasonably priced housing, the City, HPD and its leadership

                                                 1
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 2 of 29 PageID #: 2




have failed for years to assure that the program is administered in a fair manner consistent with

the law and the requirements of due process.

       4.      Prospective tenants and members of cooperatives are eligible to rent or purchase a

Mitchell-Lama apartment if their income falls within prescribed limits and the number of people

in the household meets the occupancy standards for the unit.

       5.      Individuals interested in the program apply to specific Mitchell-Lama

developments while providing an application fee. If space is available, or if selected through a

lottery process, applicants may then be placed on a waiting list at the development. Then, as

vacancies in a development occur, the next applicant on the waiting list is required to be offered

and awarded the unit, after an application process and approval by HPD.

       6.      Plaintiffs obtained places on waiting lists at Mitchell-Lama developments after

having paid their application fee. They were then later removed from the waiting lists and denied

apartments on the ground that they failed to respond when contacted about an open apartment. In

fact, Plaintiffs were never contacted regarding openings at the developments nor provided any

notice that they were being removed from the waiting list.

       7.      HPD has been repeatedly criticized for its failure to ensure that applicants are

offered units in the order in which they were placed on the lists and are not arbitrarily passed over

when their turn arises. This includes a recent audit by the New York State Office of the State

Comptroller finding that applicants in a number of sampled developments, including Cadman

Plaza where plaintiff Silas applied, were removed from waiting lists due to purportedly failing to

respond when contacted about open apartments despite no actual contact having been attempted.




                                                 2
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 3 of 29 PageID #: 3




       8.        The City, HPD and its leadership were well aware of these and other failures in the

procedures they mandate and oversee but have done almost nothing to prevent Plaintiffs and others

on the waiting lists from being improperly passed over and denied Mitchell-Lama units.

       9.        The City and HPD have been deliberately indifferent since at least 2009, if not

earlier, to the persistent, repeated failure of management companies at Mitchell-Lama buildings to

adhere to the procedures for allocating apartments to middle class families, and have failed

consistently to enforce the program guidelines which are intended to ensure fairness in the

allocation of Mitchell-Lama apartments.

       10.       As a result of Defendants’ deliberate indifference to these reckless practices, and as

a result of Defendants’ failure to implement and monitor the Mitchell-Lama program, Plaintiffs

and other applicants who were removed from the waiting lists without notice on the false ground

that the management companies attempted, but were unable to contact them regarding open

apartments, or who were removed for other specious reasons or otherwise not given the

opportunity to apply for and to obtain apartments to which they were entitled (the “Class,” defined

further below) have been damaged in an amount to be determined at trial.

       11.       Plaintiffs bring this action on behalf of themselves and all others similarly situated

to recover the lost benefits attributable to Defendants’ failure to implement and monitor the

Mitchell-Lama program, and their denial of Plaintiffs’ and the Class members’ property rights

without due process of law, as well as to obtain injunctive relief from the Court (1) ordering

Plaintiffs and the Class to be reinserted into their respective waiting lists as the next in line to

acquire the next available unit; and (2) requiring HPD to implement all procedures necessary to

ensure that applicants on the waiting lists are provided required notice and offered units in the

correct order.



                                                   3
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 4 of 29 PageID #: 4




                                  JURISDICTION AND VENUE

        12.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1343(a).

        13.     Venue is proper in this District under 28 U.S.C. § 1391 because (1) Defendants

engaged in substantial conduct relevant to Plaintiffs’ claims within this District and have caused

harm to members of the proposed Class residing within this District; and (2) a substantial part of

the property that is the subject of this action is located in this District.

                                               PARTIES

        14.     Plaintiff Dolores Astacio is a resident of The Bronx, New York. Astacio was on the

waiting list for a 2-Bedroom unit in Adee Tower until she was removed from the list without notice

on the false ground that she did not respond when contacted about an available unit.

        15.     Plaintiff Kinetta Berry is a resident of Mount Vernon, New York. Berry was on the

waiting list for a 2-Bedroom unit in Adee Tower until she was removed from the list without notice

on the false ground that she did not respond when contacted about an available unit.

        16.     Plaintiff Peterlynn James is a resident of Brooklyn, New York. James was on the

waiting list for a 3-Bedroom unit in Atlantic Terminal II until she was removed from the list without

notice on the false ground that she did not respond when contacted about an available unit.

        17.     Plaintiff Adrian Salas is a resident of Brooklyn, New York. Salas was on the

waiting list for a 1-Bedroom unit in Cadman Plaza North until he was removed from the list

without notice on the false ground that he did not pay the required fee to keep his place on the

waiting list.

        18.     Defendant City of New York is a municipal corporation organized and existing

under the laws of the State of New York.



                                                    4
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 5 of 29 PageID #: 5




       19.    Defendant New York City Department of Housing Preservation and Development

is a constituent agency of the City of New York with its principal place of business at 100 Gold

Street, New York, New York 10038.

       20.    Defendant Louise Carroll is the current Commissioner of the New York City

Department of Housing Preservation and Development, and is sued in her official capacity.

                                 FACTUAL ALLEGATIONS

The Mitchell-Lama Program

       21.    The Mitchell-Lama affordable housing program was created in 1955, under the

auspices of the Limited Profit Housing Companies Act.

       22.    Developers who participated in the program received tax abatements and low

interest mortgages subsidized by the federal government and/or state and local governments, in

exchange for constructing affordable housing within the City of New York.

       23.    The tax abatements and low interest mortgages were available only to those

developers who remained in the program.

       24.    Developments in the Mitchell-Lama program are overseen either by the State

Division of Homes and Community Renewal or HPD.

       25.    Today, HPD oversees and implements housing regulations for approximately one

hundred eighty-four (184) Mitchell-Lama buildings within the City of New York.

The Mitchell-Lama Application Process

       26.    In order to ensure fairness in the application process for apartments in

developments overseen by HPD, the City has enacted rules and regulations which are set forth in

Title 28, Ch. 3, of the Rules of the City of New York (“RCNY”) (hereafter the “Mitchell-Lama

Rules”).



                                               5
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 6 of 29 PageID #: 6




       27.     HPD is required by law to ensure that all Mitchell-Lama developments follow the

Mitchell-Lama Rules when offering apartments to the public for sale or lease.

       28.     The Mitchell-Lama Rules provide, in pertinent part, that “[a]ny bona fide resident

of the State of New York who has reached his/her majority under the laws of the State of New York

may file an application for the lease of a dwelling unit in a rental housing company or the purchase

of shares in a mutual housing company,” subject to the payment of an application fee and other

non-returnable fees for credit investigations, home visits or administrative costs. (Mitchell-Lama

Rules, §3-02(h)(2))

       29.     The Mitchell-Lama Rules mandate that applications must be numbered in the order

in which they were received or by lottery. The rules also require that each Mitchell-Lama

development keep a list of these applications indicating all applicants’ numbers, names and

addresses, and all actions taken with respect to each application. Section 3-02(h)(3) provides in

pertinent part that “[a]pplications shall be consecutively numbered and dated upon receipt by the

housing company or shall be numbered pursuant to order of selection by lottery, as applicable.

The housing company or its managing agent shall provide an applicant with a dated receipt or

other form of documentation setting forth the date and/or waiting list number of the application.”

       30.     Section 3-02(h)(8)(i) further provides in pertinent part that “[a]ll housing

companies, whether mutual or rental, shall maintain all waiting lists on forms approved by HPD

for all tenant/cooperator applications for apartments, listed in chronological order, by apartment

size, by date of receipt or by order of selection by lottery, as applicable …. These master waiting

lists shall be kept in the management office. A conformed copy of the master waiting lists by

apartment size shall be sent to HPD. Thereafter, on a semi-annual basis, or more frequently if

requested by HPD, updated waiting lists shall be submitted to HPD. The waiting lists must reflect



                                                 6
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 7 of 29 PageID #: 7




the status of each application, i.e. who received an apartment, who declined an apartment, who

withdrew, or any other circumstances, including dates the actions were taken.”

        31.     Section 3-02(h)(12) mandates that “the waiting list by apartment size in

chronological order by date of receipt of application or order of selection by lottery” must include

the date of the application, applicant’s name, address, home and business telephone numbers, and

status as a veteran if applicable.

        32.     The same provision unambiguously states: “Selections of tenants or cooperators

must be made from this list in chronological order or order of selection by lottery, as applicable.”

(Emphasis added).

        33.     The Mitchell-Lama Rules generally provide that apartments must be offered to the

following groups in descending order of priority: (1) internal tenant/cooperators seeking a transfer

within the same development; (2) veterans; and (3) persons on the external waiting lists.

        34.     Section 3-02(i)(1), entitled “First priority,” provides in pertinent part that

“[t]enant/cooperators currently residing in a development whose household composition renders

them eligible for a smaller apartment shall be given first priority for an internal transfer.

Tenant/cooperators currently residing in a development whose household composition renders

them eligible for a larger apartment shall be given first priority for the first three out of every four

apartments that become available and the fourth such apartment that becomes available shall be

set aside and offered to an applicant on the external waiting list ….”

        35.     Section 3-02(i)(2), entitled “Second priority,” provides in pertinent part that

“preference in admission to a project with an open waiting list, as determined by HPD, shall be

given to persons who are veterans as such term is defined pursuant to § 85 of the Civil Service

Law or their surviving spouses, and for projects with a closed list, as determined by HPD,



                                                   7
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 8 of 29 PageID #: 8




preference shall be given upon the opening of the waiting list to such veterans or surviving spouses

that are selected in the lottery for such opened waiting list.”

       36.     Section 3-02(i)(3), entitled “Third priority,” provides in pertinent part that

“[p]ersons listed on the external waiting lists by apartment size in strict chronological order by

date of receipt of application or order of selection by lottery, as applicable.”

       37.     As apartments become available, each Mitchell-Lama building is required to notify

applicants on the appropriate waiting list of that apartment’s availability.

       38.     After an applicant is selected from the appropriate waiting list, that applicant must

submit a complete application setting forth their income and “family composition,” e.g., the

number of persons in their family who intend to occupy the apartment. Mitchell Lama Rules, §§

3-02(h)(9), 3-02(m), 3-03(a)

       39.     Applicants who satisfy the occupancy standards, also known as “family

composition” requirements, see Mitchell Lama Rules, § 3-02(m), and who satisfy the required

income thresholds, are entitled to the apartment once it becomes available.

       40.     If the applicant is offered the apartment and accepts, then they must occupy that

apartment as their primary residence and may not sublet the apartment without HPD approval. See

Mitchell Lama Rules, §§ 3-02(n)(2), (4).

HPD’s Failures in Implementing and Monitoring the Mitchell-Lama Program

       41.     The City, HPD and its officers have for many years, since at least 2009, if not

earlier, failed to enforce the foregoing Mitchell-Lama Rules, and other applicable rules, resulting

in the denial of qualified applicants’ property rights as provided under state law, without due

process as the federal constitution requires and without notice to those applicants that they had

been passed over for apartments to which they were entitled.



                                                  8
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 9 of 29 PageID #: 9




          42.    The City has been on notice of these unconstitutional practices, more fully set forth

below, but has taken no action whatsoever to remedy the practices or the injury such practices

cause on a widespread, persistent basis.

          43.    On or about August 29, 2005, the State Comptroller delivered to the Commissioner

of HPD Audit Report 2004-N-8, addressing HPD’s “efforts to monitor the maintenance of waiting

lists by New York City Mitchell-Lama housing companies.”1

          44.    The objective of the audit was “to determine whether HPD’s monitoring effectively

ensures that the tenant selection process is performed in accordance with the [Mitchell-Lama]

Rules” set forth in RCNY, Title 28, Chapter 3.

          45.    The audit covered the two years preceding December 31, 2004.

          46.    The audit found that HPD’s efforts were “adequate overall,” but nevertheless

identified steps that HPD could take “to strengthen the integrity of the waiting lists.” For example,

the audit found that “some tenants at two of the ten housing companies” visited by the auditors

“had received apartments and were not on the waiting lists at all,” including “an employee of the

housing company’s managing agent who had received an apartment improperly.”

          47.    The audit found that HPD “also needs to track the resolution of its own internal

audit findings,” a problem that continues to this day as described more fully below.

          48.    The auditors reviewed HPD records for forty-nine (49) housing companies and

found that thirty-four (34) of those companies, or sixty-nine percent (69%), had not submitted an

updated waiting list to HPD within the past six months.

          49.    HPD was unable to explain discrepancies in some of the lists, including the removal

of applicants from one building’s list.



1
    Available at https://osc.state.ny.us/audits/allaudits/093005/04n8.pdf.
                                                   9
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 10 of 29 PageID #: 10




        50.     In addition, at one development (Boulevard Towers), the names of only five of the

 twenty most recent tenants appeared on the building’s waiting list. The managing agent claimed

 to auditors that applicants who had obtained apartments “had brought in a letter indicating that

 their names were on a previous waiting list,” but the managing agent could not produce any such

 previous list. The management company had reinstated these applicants to waiting lists without

 HPD approval, contrary to HPD rules.

        51.     Upon information and belief, HPD took no meaningful action with regard to the

 information about Boulevard Towers reflected in the audit.

        52.      The 2005 audit also found that the content of waiting lists at some buildings did

 not comply with the Mitchell-Lama Rules. For example, the waiting lists at Luna Park and

 Brighton House did not include the date that applications were submitted, a major problem because

 the date “establishes the order of selection” of applicants for apartments.

        53.     Auditors found that “[w]ritten comments on the waiting lists provide some

 explanations for skipping an applicant, but they are not always provided and some of them are

 incomplete.” In addition, auditors noted that “some new tenants in Boulevard Towers, Dayton

 Towers and Clayton Apartments had been selected from the waiting list ahead of previously-listed

 applicants; yet no comments or annotations had been added next to their names to explain why.”

        54.     The audit then set forth specific examples of tenants who apparently skipped ahead

 of others on the waiting lists without explanation and housing companies’ inserting names into

 waiting lists on dubious, undocumented grounds.

        55.     In 2008, the City Comptroller completed Audit MJ06-134A, which addressed “the

 adequacy of the monitoring and supervision of the award, transfer, and succession of apartments




                                                  10
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 11 of 29 PageID #: 11




 at Mitchell-Lama developments by [HPD] to ensure compliance with Mitchell-Lama program

 regulations” during the calendar years 2004-6.2

          56.    The audit concluded that HPD’s monitoring and supervision “does not provide

 sufficient assurance that housing companies consistently comply with Mitchell-Lama Rules ….”

 Among other things, “[d]ocumentation is not retained to verify that only qualified applicants are

 approved and awarded apartments,” and “available vacancy reports, rent rolls, and waiting lists

 are not compared or reviewed regularly as a means to detect potential irregularities or other

 questionable matters that may require follow-up.”

          57.    The audit also criticized HPD’s internal auditing, stating that HPD does not audit

 the housing companies “on a cyclical basis or with sufficient frequency to ensure the consistent

 compliance of housing companies with Mitchell-Lama Rules.”

          58.    The audit made fifteen (15) separate recommendations, of which HPD agreed with

 ten (10), partially agreed with one (1) and disagreed with four (4).

          59.    The findings and recommendations of the audit included the following:

                HPD’s monitoring and supervision of the award, transfer, succession and
                 subsequent retention of apartments at Mitchell-Lama developments does not
                 provide sufficient assurance that housing companies consistently comply with
                 Mitchell-Lama Rules. Therefore, there is a greater than reasonable risk that
                 improprieties and irregularities in the granting and occupancy of apartments at
                 Mitchell-Lama developments could occur and go undetected and uncorrected.

                Housing Supervision [one division of HPD] needs to enhance and strengthen its
                 oversight and monitoring capabilities. Our review determined that the divisions’
                 internal processes are carried out informally, resulting in inefficiencies. The
                 Applications Unit does not retain documentation to support application approvals
                 to verify that only qualified applicants are approved and awarded apartments, nor
                 does it review available reports or spot check waiting lists on a periodic basis as a
                 means to detect potential irregularities or other questionable matters that may
                 require follow-up.



 2
     Available at https://comptroller.nyc.gov/wp-content/uploads/documents/MJ06_134A.pdf.
                                                   11
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 12 of 29 PageID #: 12




               Housing Supervisions’ Audit Unit carries out the audit function, which is the
                primary mechanism HPD uses to assess housing companies’ compliance with
                Mitchell-Lama Rules after apartments are awarded and occupied by tenants.
                However, Housing Supervision lacks a formal, risk-based approach in developing
                its audit plan and does not perform application audits of housing companies on a
                cyclical basis or with sufficient frequency to ensure consistent compliance of
                housing companies with Mitchell-Lama Rules. Also, the agency lacks a formal
                system to log and track complaints, which is a concern since most audits are
                initiated by complaints.

 (Comptroller’s Audit MJ06-134A, at page 10; emphasis added)

        60.     Auditors randomly selected three Mitchell-Lama buildings and selected a fourth

 based on a recent complaint, for the audit.

        61.     They found multiple instances where applicants’ names had been crossed off,

 skipped over or inserted onto waiting lists, without explanation.

        62.     Auditors questioned HPD about the discrepancies, and HPD stated in response that

 their application reviewers, supposedly, examine waiting lists whenever applications for new

 apartments are submitted in order to ensure that applicants are appropriately selected. However,

 HPD acknowledged that because it does not document their purported application and waiting list

 reviews, “there was no evidence from which to determine the depth or adequacy of the reviewers’

 investigations, or whether they were done at all.”

        63.     The audit recommends, among other things, that HPD should require “the periodic

 review, evaluation and comparison of vacancy reports, waiting lists and rent rolls as part of its

 routine oversight and monitoring activities to identify and address inaccuracies as deficiencies and

 investigate any reported discrepancies pertaining to the award, transfer and succession of Mitchell-

 Lama apartments.”

        64.     HPD disagreed with this recommendation, and upon information and belief, took

 no meaningful action to improve its operations as the audit recommended.



                                                 12
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 13 of 29 PageID #: 13




        65.      HPD’s own internal audits from 2012-17, moreover, confirm that serious problems

 exist in many Mitchell-Lama buildings, particularly with regard to the allocation of apartments to

 those persons on internal and external waiting lists.

        66.      During that time period, HPD conducted forty-five (45) separate audits of different

 buildings. The vast majority of audits found that apartments were improperly awarded and/or that

 succession rights were not properly followed – resulting in the denial of apartments to otherwise

 qualified applicants and the removal from the market of apartments that should have been made

 available to qualified applicants.

        67.      Some buildings showed more egregious violations than others.          HPD found

 “serious irregularities” in Ruppert House between June 2011 and August 2015 with regard to

 internal transfers, waiting lists, succession rights, primary residence verification and other

 administrative procedures.

        68.      HPD found “serious irregularities” in St. Martin’s Housing Corporation between

 July 2010 and November 2015 with regard to succession rights, primary residence verification,

 non-availability of shareholders’ records and other administrative procedures.

        69.      HPD found “serious irregularities” in Rosalie Manning Corporation between April

 2009 and August 2015 with regard to primary residence verification, non-availability of

 shareholders’ records and other administrative procedures.

        70.      HPD found “serious irregularities” in Esplanade Gardens between December 2011

 and January 2017 with regard to succession rights cases and primary residence verification, among

 other things.




                                                  13
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 14 of 29 PageID #: 14




           71.    Only two of the forty-five (45) audits found “no irregularities” and the majority of

 the others found “some” or “a few” irregularities with regard to primary residence verification,

 succession rights or other matters.

           72.    The findings regarding succession rights are significant because if apartments are

 improperly awarded to individuals who claim succession rights, then those apartments are not

 being offered to those on waiting lists who are properly entitled to them.

           73.    Similarly, the findings regarding primary residence verification are significant

 because if a tenant/cooperator occupies an apartment as other than their primary residence without

 HPD approval, then that apartment, too, must be vacated by the tenant/cooperator and offered on

 the market to the applicant whose name is next on the appropriate waiting list. Housing companies’

 failure to verify that all tenant/cooperators occupy apartments as their primary residence

 effectively makes those apartments unavailable for occupancy by applicants who are otherwise

 entitled to them.

           74.    Despite the results of HPD’s own internal audits, upon information and belief, HPD

 did nothing to address the multitude of irregularities occurring on a persistent, widespread basis in

 virtually every Mitchell-Lama building that was audited.

           75.    A subsequent audit in July 2015 by the State Comptroller entitled “The Mitchell-

 Lama Program: Awarding Housing Units and Maintaining Waiting Lists” revealed more evidence

 of mismanagement and misallocation of Mitchell-Lama apartments.3

           76.    The purpose of the audit was to determine whether Mitchell-Lama-financed

 housing units were assigned to eligible persons in compliance with properly established waiting

 lists for the period January 1, 2012 through November 30, 2014. The audit found a number of



 3
     Available at https://osc.state.ny.us/audits/allaudits/093015/14n3.pdf.
                                                    14
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 15 of 29 PageID #: 15




 discrepancies in the manner in which applicants on Mitchell-Lama waiting lists were purportedly

 contacted about reaching the top of the list.

        77.     As part of the 2015 audit, confirmation letters were sent to 75 applicants at three

 sampled developments in order to determine whether their notations on the waiting lists were

 accurate. The audit report’s summary of the responses received demonstrated a system-wide

 failure of HPD to implement or enforce procedural protections for applicants on the waiting lists,

 including at Cadman Towers where Plaintiff Salas applied:

        Cadman Towers – We received three responses to confirmation letters sent to 15
        applicants. The three respondents disputed the notations on the list made by building
        management. For two of the three respondents, the notation was “no response” –
        indicating that the applicants did not respond to management’s query about their
        continued interest in Cadman Towers. However, both applicants asserted that they did not
        receive any communication from management regarding their interest. Because of the
        lack of supporting documentation, it is unclear what actually happened in these instances.
        For the third respondent, building management noted that the applicant withdrew his/ her
        application. However, the applicant disputed this, stating that the application was not
        withdrawn. Again, management had no evidence to support its notation.

        Trinity House – We received 22 responses to the confirmation letters sent to 45
        applicants. Three of the respondents confirmed management’s notations, and 14
        disputed them. (We could not clearly determine whether the remaining five
        respondents confirmed or disputed the notations.) We noted that 10 of the 14
        applicants who disputed management’s notations had “No Fee” written next to their
        names on the list, indicating that the applicants did not remit the $200 application fee.
        Nine of these 10 respondents asserted that they were never asked to remit the fee, while
        the 10th applicant stated that she was asked to remit the fee and did so. All 10 applicants
        indicated that they would have been interested in renting a unit at Trinity House.
        Further, as previously detailed, several applicants who were lower on the Trinity House
        list than other parties were offered units and received them.

        Washington Square Southeast – We received four responses to the 15 confirmation
        letters sent to applicants. One respondent confirmed building management’s notations,
        two disputed them, and we could not readily determine the position of the remaining
        respondent. One applicant disputed a “no response” notation next to her name on the list.
        The applicant indicated she was never offered a unit at the development, and she believed
        she was still on the list for a three-bedroom unit. Building management did not have any
        documentation to evidence a letter was sent to this applicant. Further, we noted that an
        applicant lower down on the list was awarded a three-bedroom unit prior to our inquiry.
        Thus, the applicant who disputed the “no response” notation may have been improperly

                                                 15
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 16 of 29 PageID #: 16




           passed over for the unit. The other disputing respondent questioned a notation that a
           request for continued interest had been “returned to sender.” In this case, however,
           building management had appropriate supporting documentation: the stamped letter that
           was returned by the post office.

           78.    As part of the audit report, the State Comptroller made eight recommendations to

 attempt to correct the abuses in the system, including that HPD (1) require managers of housing

 developments/buildings to maintain appropriate supporting documentation for notations made to

 waiting lists; (2) ensure that waiting lists provide sufficient space to post and update notations

 regarding applicants’ status, including continued interest in housing units; and (3) when awarding

 available units, prepare and maintain sufficient documentation of the reasons for awarding units to

 applicants other than the next available applicant on the waiting list.

           79.    Nearly two years later, on March 23, 2017, the State Comptroller sent a letter

 summarizing its follow-up on the 2015 audit and assessing the extent of implementation, as of

 February 10, 2017, of the recommendations made in the State Comptroller’s 2015 audit report.”4

 Of the eight recommendations, the State Comptroller found that only half were fully implemented.

 For example, the State Comptroller’s recommendation that waiting lists be modified to provide

 sufficient space for relevant information about wait list applicant’s status was rejected by HPD as

 impractical:

           Using commercial software, HPD developed a spreadsheet which provides sufficient
           space to post and update notations regarding applicants’ status and continued interest in
           housing units. HPD has utilized this spreadsheet for the three waiting lists that have were
           recently established. However, HPD officials stated that it was not practical to convert
           the existing hand-written waiting lists to the new spreadsheet system. As a result, no
           changes were made to the pre-existing hand-written lists. Because these waiting lists lack
           sufficient space to post and update notations, we continue to recommend that HPD ensure
           all waiting lists provide sufficient space for notations.




 4
     Available at https://osc.state.ny.us/audits/allaudits/093017/16f25.pdf.
                                                    16
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 17 of 29 PageID #: 17




        80.       In response to the State Comptroller’s recommendation that managers of Mitchell-

 Lama buildings maintain supporting documentation for notations made to waiting lists, HPD

 apparently only issued a memorandum to managers setting out new requirements for record

 keeping. There is no indication that HPD, like the State Comptroller, took any steps to assure that

 such requirements were actually followed:

        81.       The State Comptroller also reported that HPD declined to implement the

 recommendation that HPD, when awarding available units, prepare and maintain sufficient

 documentation of the reasons for awarding units to applicants other than the next available

 applicant on the waiting lists. Instead of attempting to reform these issues,

        In response to our initial report, HPD officials did not agree to prepare and maintain
        documentation for units awarded to applicants other than the next available applicant, and
        consequently, they did not implement the recommendation. Instead, they stated they
        would require the developments to maintain the documentation, which they would review
        by placing a special focus on units that are awarded to applicants other than the next
        available applicant on the waiting list. To determine whether HPD’s practice was
        followed, we reviewed recent applicant approvals at Clinton Towers and York Hill, two
        HPD-supervised developments located in Manhattan. We found the following:

                 Clinton Towers – HPD approved five applicants for one-bedroom units during the
                  period January through October 2016. However, there were 18 applicants on the
                  waiting list ahead of the applicants who were awarded the units. The waiting list
                  had notations for the 18 indicating why each did not receive an available unit. To
                  ensure compliance with program rules, HPD staff should have reviewed the list
                  and the related supporting documentation maintained by the development to
                  explain why the 18 applicants were passed over for the units. Nonetheless, HPD
                  provided evidence they reviewed documentation to confirm the notations for only
                  one of the 18 applicants.

                  Further, we visited Clinton Towers to determine if management maintained
                  documentation to support the notations on the waiting list. However,
                  management was unable to provide evidence to support any of the list’s notations.
                  (Note: Auditors found evidence to support a notation for one applicant during
                  their documentation review.) Lacking support documentation, we could not
                  determine if there was sufficient justification for passing over nearly all of the
                  applicants in question. In addition, HPD officials told us that Clinton’s previous
                  housing manager resigned suddenly, and the new manager might not know where
                  to find the requested supporting documentation. We believe the circumstances at

                                                  17
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 18 of 29 PageID #: 18




                  Clinton Towers reinforces the propriety of the recommendation from our initial
                  report, and the need for corrective action.

                 York Hill – We reviewed one of the two applicants who had been approved by
                  HPD to move into a studio unit from January through October 2016. Although
                  the applicant was selected for a unit, there were 61 applicants higher on the
                  waiting list. For each of the 61 applicants, there were notations why they were
                  not provided with the next available unit, which HPD officials should have
                  reviewed. However, HPD provided evidence that they reviewed confirming
                  documentation for only 17 of the 61 applicants. They did not have documentation
                  for the remaining 44 applicants. We visited York Hill and found that management
                  there had evidence to support the notations for all 61 applicants who were passed
                  over. Specifically, we observed proof of mailing from the United States Postal
                  Service, letters indicating that applicants were no longer interested, and
                  applications which exceeded income limits. Nonetheless, without reviewing this
                  documentation, HPD had limited assurance that applicants were justifiably passed
                  over.

        82.       Waiting lists available to the public show that the names of vast numbers of

 applicants have been crossed off, purportedly because they did not respond to letters from the

 housing companies advising them that they were eligible to apply for an available apartment.

        83.       For example, the Adee Towers external waiting list for one-bedroom apartments

 includes sixty-six (66) names added since July 2012. Of those sixty-six (66) applicants, almost

 half – thirty-two (32) – bear the notation “letter sent – NR” next to their names, indicating that

 those applicants did not respond to letters when they were sent.

        84.       In and of itself, this fact is sufficient to put HPD on notice of possible, if not

 probable, irregularities in the allocation process at Adee Towers. Because of the high desirability

 of Mitchell-Lama apartments, it is extraordinarily unlikely that fully half of those whose names

 are on waiting list would not bother to respond when notified that apartments had become

 available.




                                                  18
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 19 of 29 PageID #: 19




        85.     Upon information and belief, HPD has failed to ensure that housing companies keep

 records of letters sent to applicants, including the date the letters were sent, making it impossible

 to determine if letters actually were sent and if the entries on the waiting lists are accurate.

        86.     Statements by City officials demonstrate that they were, or should have been, aware

 of substantial, widespread, persistent failures in Mitchell-Lama buildings to follow proper

 procedures in offering vacant apartments to those on waiting lists, succession rights and other

 related matters.

        87.     In or about February, 2016, the City Council Committee on Housing and Buildings

 held hearings regarding Mitchell-Lama developments. Upon information and belief, the hearing

 was the first on the subject of Mitchell-Lama apartments in approximately seven (7) years.

        88.     Brooklyn Borough President Eric Adams gave prepared testimony. He stated,

 among other things, that Mitchell-Lama boards and housing companies “have run amok, playing

 by their own rules.” Furthermore, HPD has “allowed housing companies to defy the rules

 regarding apartment allocation, financial reporting and contracting.”

        89.     At the same hearing, testimony established that since 2008, three separate audits

 (including the two described above from 2008 and 2015, and a third by a state inspector general)

 have shown “many Mitchell-Lama developments fail to comply with rules governing admissions

 to vacant apartments, such as by failing to follow the order of applicants on the waiting list.”

        90.     Assistant Commissioner Julie Walpert testified that “HPD ensures applicants who

 have been wrongly skipped receive priority for the next opening” – a band-aid approach that fails

 completely to account for the systemic failures described in the outside audits as well as HPD’s

 own internal audits.




                                                   19
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 20 of 29 PageID #: 20




        91.     Testimony at the hearing also revealed that HPD had discontinued its training

 program for Mitchell-Lama board members. When asked why HPD discontinued the program,

 Assistant Commissioner Walpert answered, “Resources.” When asked if HPD requested more

 resources to continue the program, Ms. Walpert conceded, “We did not, no.”

        92.     HPD’s abdication of its oversight responsibilities has also allowed outright fraud

 and criminality to occur inside Mitchell-Lama developments.

        93.     In May, 2019, the Brooklyn District Attorney announced that “three women who

 controlled the process by which prospective buyers applied for high demand cooperative

 apartments at the Luna Park Housing Corporation, a Mitchell-Lama complex in Coney Island,

 have been named in a 78-count indictment in which they are charged with conspiracy, grand

 larceny, forgery and other charges, including accepting approximately $874,000 in bribes to get

 apartments for ineligible applicants.”

        94.     As the District Attorney pointed out, the defendants’ conduct “cheated people who

 were entitled to apartments that instead went to those willing to pay bribes.” In October, 2017, the

 Brooklyn District Attorney arrested three additional persons who had obtained apartments at Luna

 Park by paying bribes and by falsely claiming that they were entitled to succession rights to

 apartments in that development. Again, the District Attorney stated, correctly, that the defendants’

 “alleged actions deprived honest, law-abiding home seekers a chance to obtain affordable housing,

 so we will now seek to bring these defendants to justice for their respective roles in this alleged

 corrupt scheme.”

 Individual Plaintiffs Facts

        95.     In 2012, Plaintiff Astacio applied for a 2-Bedroom unit in Adee Tower while paying

 an application fee. Later that year Astactio was notified that she would be placed on the waiting



                                                 20
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 21 of 29 PageID #: 21




 list, and was added to the list with her correct address and two correct phone numbers. Notations

 on the waiting list reflect that Astacio was sent a letter on January 8, 2016, informing her that a

 unit was available. The waiting list also contains the notation “NR” reflecting that she did not

 respond to the letter. However, Astactio did not, and still has not, received any notice regarding

 either the available apartment, nor her removal from the waiting list.

        96.     In 2014, Plaintiff Berry applied for a 2-Bedroom unit in Adee Tower while paying

 an application fee. Later that year Berry was notified that she would be placed on the waiting list,

 and was added to the list with her correct address and correct phone number. Notations on the

 waiting list reflect that Berry was sent a letter on October 19, 2017, informing her that a unit was

 available. Berry did not receive any such letter, but instead was contacted by phone in the Fall of

 2017 by a representative from Adee Management Office asking if Berry was still interested in a 2-

 Bedroom unit as one was available. Berry asked if she could view the unit before committing to

 it, and was told that would not be possible. Berry refused to commit to the apartment on the call

 without a viewing.

        97.     Despite Berry receiving a phone call that did not resolve the issue with her

 application, the Adee Tower waiting list contains the notation “NR” reflecting that she did not

 respond to a notification letter.5 However, Berry did not, and still has not, received any written

 notice regarding the availability of the apartment, nor her removal from the waiting list.

        98.     In 2011, Plaintiff James applied for a 3-Bedroom unit in Atlantic Terminal II while

 paying an application fee. Later that year James was notified that she would be placed on the

 waiting list, and was added to the list with her correct address and phone number. Notations on



 5
   A separate potential notation is “REJ” for “Applicant Rejected.” Berry did not reject an
 apartment in the development but to the extent that Adee Management Office may have believed
 that she did, they declined to so note this on the waiting list.
                                                 21
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 22 of 29 PageID #: 22




 the waiting list reflect that James was sent a letter on March 4, 2015, informing her that a unit was

 available. The waiting list also contains the notation “N/R” reflecting that she did not respond to

 the notification. However, James did not, and still has not, received any notification regarding

 either the available apartment, nor her removal from the waiting list.

         99.     In 2009, Plaintiff Salas applied for a 1-Bedroom unit in Cadman Towers (Cadman

 Plaza North) while paying an application fee. He was placed on the external one bedroom waiting

 list at Number 291, with his address and phone number which are the same today. Notations on

 the waiting list reflect that Salas was removed at some point after his name was placed on the

 waiting list, on the purported grounds that he did not pay the application fee (a substantial number

 of other applicants’ names were also crossed off, ostensibly because they did not pay the

 application fee either). The notation was inaccurate and Salas should not have been removed from

 the waiting list arbitrarily.

         100.    There are substantial problems with the management of Cadman Towers. Upon

 information and belief, at least four Cadman Plaza North apartments are unlawfully owned by

 persons who do not occupy the apartment as their primary residence. Those apartments, by law,

 must be taken back by the building and offered to qualified applicants but because of the unlawful

 conduct of the building managers and others, and because of the deliberate indifference of HPD to

 this unlawful conduct, the apartments remain off the market.

         101.    In addition, upon information and belief, occupants of at least two apartments at

 Cadman Plaza North do not qualify because their incomes exceed those permitted under the

 Mitchell-Lama Rules. Building managers know or should know that these occupants do not

 qualify for their apartments, but because of their misconduct and because of HPD’s deliberate




                                                  22
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 23 of 29 PageID #: 23




 indifference to this (and many other) management problems, these apartments remain off market

 even though they should be offered to qualified applicants.

                                      CLASS ALLEGATIONS

         102.    Plaintiffs bring this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

 (b)(3), on behalf of a class defined as follows:

         All persons who, anytime after January 1, 2009, (i) were placed on a waiting list
         for a Mitchell-Lama development and were subsequently removed from the list
         on the basis that they did not respond to a notification when in fact the
         development did not attempt to provide the notification, and/or (ii) were otherwise
         removed from the waiting list arbitrarily, and/or (iii) were denied the opportunity
         to apply for, and occupy, apartments to which they were otherwise entitled
         because of their place(s) on the Mitchell-Lama waiting lists.

 Excluded from the Class are: (i) Defendants and their officers, directors and agents; and (ii) the

 Judge presiding over this action.

         103.    Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

 Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

 would be used to prove those elements in individual actions alleging the same claims.

         104.    The members of the Class are so numerous that joinder of the members of the Class

 would be impracticable. On information and belief, the Class numbers in the thousands.

         105.    Common questions of law and fact exist as to all members of the Class and

 predominate over questions affecting only individuals. Such common questions of law or fact

 include, inter alia:

         A.      Whether Defendants engaged in the conduct alleged;

         B.      Whether Defendants’ conduct violated 42 U.S.C. § 1983;

         C.      Whether Defendants’ conduct deprived Plaintiffs of “any rights, privileges
                 or immunities secured by the Constitution and laws”;

         D.      Whether Defendants were acting “under color of any statute, ordinance,

                                                    23
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 24 of 29 PageID #: 24




                regulation or usage” when engaged in the challenged conduct;

        E.      Whether Plaintiffs and members of the Class have been damaged and, if
                so, the measure of such damages; and

        F.      Whether Plaintiffs and members of the Class are entitled to equitable
                relief, including, but not limited to, being reinstalled on the waiting lists
                they were improperly removed from, and the institution of proper
                monitoring and oversight to ensure that notice is given to all Mitchell-
                Lama applicants as required by the Due Process Clause of the Fourteenth
                Amendment.

        106.    Plaintiffs’ claims are typical of the claims of the Class because, among other things,

 Plaintiffs and the Class were injured through the substantially uniform misconduct described

 above. Plaintiffs are advancing the same claims and legal theories on behalf of themselves and all

 members of the Class.

        107.    Plaintiffs are adequate representatives of the Class because their interests do not

 conflict with the interests of the members of the Class they seek to represent; they have retained

 counsel competent and experienced in civil rights and class action litigation; and Plaintiffs intend

 to prosecute this action vigorously. The interests of the Class will be fairly and adequately

 protected by Plaintiffs and their counsel.

        108.    A class action is also warranted under Fed. R. Civ. P. 23(b)(2), because Defendants

 have acted or refused to act on grounds that apply generally to the Class, so that final injunctive

 relief or corresponding declaratory relief is appropriate as to the Class as a whole. Defendants

 have directed, and continue to direct, their conduct in a uniform manner by failing to implement

 and oversee protections for applicants on Mitchell-Lama wait lists. Therefore, injunctive relief on

 a class-wide basis is necessary to remedy continuing harms to Plaintiffs and the members of the

 Class caused by Defendants’ continuing misconduct.




                                                  24
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 25 of 29 PageID #: 25




          109.   A class action is superior to any other available means for the fair and efficient

 adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

 management of this class action. The damages or other detriment suffered by Plaintiffs and the

 Class are relatively small compared to the burden and expense that would be required to

 individually litigate their claims against Defendants, so it would be impracticable for members of

 the Class to individually seek redress for Defendants’ wrongful conduct. Even if members of the

 Class could afford individual litigation, the court system should not be required to undertake such

 an unnecessary burden. Individualized litigation would also create a potential for inconsistent or

 contradictory judgments and increase the delay and expense to all parties and the court system.

 By contrast, the class action device presents far fewer management difficulties and provides the

 benefits of a single adjudication, economies of scale, and comprehensive supervision by a single

 court.

                         TOLLING OF STATUTES OF LIMITATIONS

          110.   Discovery Rule: Plaintiffs’ and Class members’ claims accrued upon discovery that

 they had been improperly removed from the waiting lists. While Defendants knew and concealed

 these facts, Plaintiffs and the Class could not and did not discover these facts through reasonable

 diligent investigation until after they discovered them by, among other things, reviewing Mitchell-

 Lama waiting lists made available through the State Freedom of Information Law (“FOIL”).

          111.   Active Concealment Tolling: Any statutes of limitations are tolled by Defendants’

 knowing and active concealment of the facts set forth above. Defendants were well aware of the

 issues with the Mitchell-Lama waiting lists through, inter alia, the State and City Comptrollers’

 audits, their own internal audits and public testimony and hearings. Defendants kept Plaintiffs and

 all members of the Class ignorant of vital information essential to the pursuit of their claim, without



                                                   25
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 26 of 29 PageID #: 26




 any fault or lack of diligence on the part of Plaintiffs. The details of Defendants’ efforts to conceal

 its above-described unlawful conduct are in its possession, custody, and control, to the exclusion

 of Plaintiffs and the Class, and await discovery. Plaintiffs could not have reasonably discovered

 these facts, nor that Defendants failed to disclose that Plaintiffs were being passed over, as

 Defendants failed in their obligation to assure Plaintiffs were so informed.

            112.   Estoppel: Defendants are and were under a continuous duty to inform Plaintiffs

 and members of the Class if they were removed from the wait list and the reason for such removal.

 At all relevant times, and continuing to this day, Defendants knowingly, affirmatively, and actively

 concealed the fact that Plaintiffs had been improperly removed from the waiting list without

 receiving required notice. The details of Defendants’ efforts to conceal its above-described

 unlawful conduct are in its possession, custody, and control, to the exclusion of Plaintiffs and the

 Class, and await discovery. Plaintiffs reasonably relied on Defendants’ active concealment. Based

 on the foregoing, Defendants are estopped from relying on any statutes of limitation in defense of

 this action.

            113.   Equitable Tolling: Defendants took active steps to conceal and misrepresent

 material facts relating to Plaintiffs’ claims. The details of Defendants’ efforts are in its possession,

 custody, and control, to the exclusion of Plaintiffs and the Class, and await discovery. When

 Plaintiffs learned about this material information, they exercised due diligence by thoroughly

 investigating the situation, retaining counsel, and pursuing their claims. Therefore, should such

 tolling be necessary, all applicable statutes of limitation are tolled under the doctrine of equitable

 tolling.




                                                   26
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 27 of 29 PageID #: 27




                                      CLAIMS FOR RELIEF

                                             COUNT I
                                      Violation of Due Process
                                      (On Behalf of the Class)

         114.    Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 113

 as if fully set forth herein.

         115.    42 U.S.C. § 1983 creates a cause of action on behalf of “any citizen of the United

 States or other person within the jurisdiction thereof” who has been deprived of “any rights,

 privileges or immunities secured by the Constitution and laws” by any person acting “under color

 of any statute, ordinance, regulation or usage.”

         116.    Defendants are “persons” acting “under color” of City and State law within the

 meaning of 42 U.S.C. § 1983.

         117.    Plaintiffs have a property interest under state law in their place on the waiting list

 and the Mitchell-Lama unit that would be available to them once they reached the top of the list

 and demonstrated suitable qualifications (income threshold and family composition) for an

 apartment. Plaintiffs acquired this property interest through, inter alia, their payment of a non-

 refundable application fee.

         118.    Plaintiffs were deprived of this property interest without sufficient notice or an

 opportunity to be heard. Providing Plaintiffs with notice that they were being passed over on the

 waiting list on the ground that they did not respond would not have constituted a substantial burden

 for Defendants.

         119.    Defendants have thus deprived Plaintiffs of a property interest without due process

 of law, in violation of the 14th Amendment to the United States Constitution.




                                                    27
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 28 of 29 PageID #: 28




                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

 respectfully request that the Court enter judgment in their favor and against Defendants as follows:

        A.      Certifying the Class under Federal Rule of Civil Procedure 23;

        B.      Appointing Plaintiffs as Class Representative and Plaintiffs’ Counsel as Class
                Counsel;

        C.      Awarding Plaintiffs and the Class actual, compensatory, nominal damages and
                punitive damages as appropriate;

        D.      Awarding Plaintiffs and the Class appropriate declaratory and injunctive relief;

        E.      Awarding Plaintiffs and the Class reasonable attorneys’ fees, costs, and expenses
                pursuant to pursuant to 42 U.S.C. §§ 1988; and

        F.      Granting such other relief as the Court deems just and appropriate.

                                     JURY TRIAL DEMAND

        Plaintiffs, individually and on behalf of all others similarly situated, hereby request a trial

 by jury on all claims so triable.




                                                  28
Case 2:19-cv-06862-ENV-CLP Document 1 Filed 12/05/19 Page 29 of 29 PageID #: 29




 Dated: December 5, 2019                   Respectfully submitted,

                                           THE SULTZER LAW GROUP, P.C.
                                           By: /s/ Jason P. Sultzer
                                           Jason P. Sultzer
                                           Michael Liskow
                                           85 Civic Center Plaza, Suite 200
                                           Poughkeepsie, NY 12601
                                           Tel.: (845) 483-7100
                                           Facsimile: 888-749-7747
                                           sultzerj@thesultzerlawgroup.com
                                           liskowm@thesultzerlawgroup.com

                                           Arthur G. Larkin
                                           HALE & MONICO, LLC
                                           The Woolworth Building
                                           233 Broadway, Suite 820
                                           New York, New York 10279
                                           Tel: (646) 858-1180
                                           alarkin@halemonico.com

                                           Dennis Kelly, Esq.
                                           David Grossman, Esq.
                                           KELLY & GROSSMAN, LLP
                                           1248 Montauk Highway
                                           West Islip, New York 11795
                                           Tel: (631) 314-4996
                                           Fax: (516) 686-6771
                                           dkelly@kellyandgrossman.com
                                           dgrossman@kellyandgrossman.com

                                           John O’Hara, Esq.
                                           JOHN O’HARA, ESQ.
                                           579 61st Street, Apt. 2-I
                                           Brooklyn, NY 11220

                                           Attorneys for Plaintiffs




                                      29
